Citation Nr: 0330245	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  93-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.




WITNESSES AT HEARING ON APPEAL

Appellant and C.B.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1991, September 1991 and March 
1993 rating decisions of the Jackson, Mississippi Regional 
Office (RO).  The March 1991 rating decision, in pertinent 
part, denied increased disability evaluations for the 
veteran's service-connected chronic lumbosacral strain with 
traumatic arthritis and his post-operative residuals of a 
pleural cavity injury including residuals of a resolved 
hemopneumothorax and a retained metallic foreign body in the 
left upper chest.  The veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was also denied.  The September 1991 rating 
decision denied service connection for hypertension and for 
chronic obstructive pulmonary disease.  The March 1993 rating 
decision, in pertinent part, denied service connection for a 
stomach disorder, a sinus disorder and for sleep apnea 
syndrome.  At a September 1993 hearing on appeal, the veteran 
expressly withdrew his claim for service connection for sleep 
apnea syndrome.  In February 1995, the Board remanded this 
case to the RO to obtain private treatment records and to 
afford the veteran Department of Veterans Affairs (VA) 
orthopedic, neurological, pulmonary, cardiovascular and 
psychiatric examinations.  In a written statement dated in 
February 1995, the veteran expressly withdrew his claims for 
service connection for a sinus disorder, chronic obstructive 
pulmonary disease and for a stomach disorder.

In June 1996, the Board denied the veteran's claims for 
increased evaluations for his service-connected chronic 
lumbosacral strain with traumatic arthritis and for his post-
operative residuals of a pleural cavity injury including 
residuals of a resolved hemopneumothorax and a retained 
metallic foreign body in the left upper chest.  The Board 
remanded the remaining issues on appeal to the RO to afford 
the veteran a VA cardiovascular examination.  A February 1997 
rating decision, in pertinent part, continued the denial of 
service connection for hypertension and the denial of the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability.  In February 1998, the 
Board confirmed the denial of service connection for 
hypertension (on the basis that the claim was not well-
grounded) and denied a total rating based on unemployability.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision of 
January 2000, the Court reversed the Board's decision on the 
claim for service connection for hypertension (specifically 
finding that the claim was well grounded) and vacated the 
Board's decision on the unemployability claim.  The Court 
remanded both claims for further proceedings.  In July 2000, 
the Board remanded both claims to the RO for further 
development of evidence.  In a decision of September 2000, 
the RO granted the claim for unemployability benefits.  In 
addition, the RO again denied service connection for 
hypertension on the basis that (contrary to the Court's 
conclusion) the claim was not well grounded.  The case was 
subsequently held at the RO for a period of time in 
connection with a dispute between the veteran and his 
attorney over attorney fees.  The case was eventually 
returned to the Board.  A hearing was scheduled at the Board 
in January 2003, but the veteran did not appear for that 
hearing and did not request that it be rescheduled.  

REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board notes that the most recent decision by the RO was 
made under the now obsolete well-grounded standard.  In 
addition, the decision by the RO was legally erroneous even 
prior to the passage of the VCAA, as the Court had already 
concluded that the veteran's claim for service connected for 
hypertension was in fact well grounded.

In reviewing the file, the Board concludes that additional 
notice to the appellant pursuant to the VCAA would be 
beneficial.  In this regard, the Board notes that the RO did 
not provide a letter to the appellant discussing the evidence 
necessary to substantiate the claim, and which portion of any 
necessary information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  Although the Board 
attempted to correct this deficiency by sending a letter to 
the veteran in March 2003, the regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Joint Motion also outlined specific additional 
development of evidnce which must be accompliashed.  
Regarding the claim for service connection for service 
connection for a left knee disaiblty, I was noted in the 
Joint Motion that when the Board remanded the claim to the RO 
in September 1998, it ordered that an opinion be obtained as 
to whether the veteran's knee disability had been aggravated 
by his service in 1992.  Such an opinion was to be based upon 
a review of the appellant's claims files.  Moreover, if the 
examination was not conducted by A VA physian by the name of 
Dr. Gonzaba , she was to be contacted to obtain her opinion 
as to aggraation.  However, the Joint Motion concluded that 
the examination did not appreat to have been based on rview 
of the claims file and Dr. Gonzaba was never contacted by the 
RO for her opinion.  The Joitn Moiton indicated that a remand 
for compliance with the Septmebber 1998 opinion was 
warranted.

Regarding the claim for service connection for hepatitis C, 
it was noted in the Joint Motion that a June 1997 VA 
examination report indicated that the vetran's Hepatitis C 
was mos



Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.  The RO must also 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, and any 
other applicable legal precedent.  The RO 
should attempt to obtain all available 
evidence of which it becomes aware as a 
result of the appellant's response to the 
additional notice.  

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




